—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Ruchelsman, J.), rendered October 29, 1997, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to certain portions of the prosecutor’s summation are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Cuffy, 265 AD2d 421; People v Nuccie, 57 NY2d 818, 819) or without merit.
The Supreme Court providently exercised its discretion by admitting into evidence photographs depicting the victim’s injuries (see, People v Mastropietro, 232 AD2d 725).
Contrary to the defendant’s contention, “[m]ere eligibility for youthful offender status does not mandate youthful offender treatment, and the grant of such a benefit lies wholly within the discretion of the court” (People v Vera, 206 AD2d 494; see, People v Cuffy, supra; People v Barr, 168 AD2d 625; People v Williams, 124 AD2d 615). Here, the Supreme Court properly exercised its discretion in denying the defendant youthful offender status (see, People v Cuffy, supra; People v Vera, supra; People v Rivas, 246 AD2d 488). Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.